Exhibit 10.1

 

UNITED STATES OF AMERICA

BEFORE THE

BOARD OF GOVENORS OF THE FEDERAL RESERVE SYSTEM

WASHINGTON, D.C.

 

Written Agreement by and among

 

Docket No. 08-046-WA/RB-HC

 

 

 

TEAM FINANCIAL, INC.

 

 

Paola, Kansas

 

 

 

 

 

POST BANCORP, INC.

 

 

Colorado Springs, Colorado

 

 

 

 

 

TEAM FINANCIAL ACQUISTION

 

 

SUBSIDIARY, INC.

 

 

Paola, Kansas

 

 

 

 

 

and

 

 

 

 

 

FEDERAL RESERVE BANK OF

 

 

KANSAS CITY

 

 

Kansas City, Missouri

 

 

 

WHEREAS, Team Financial, Inc., Paola, Kansas, Post Bancorp, Inc., Colorado
Springs, Colorado, and Team Financial Acquisition Subsidiary, Inc., Paola,
Kansas, are registered bank holding companies (all of the foregoing
collectively, the “Companies”) that own and control TeamBank, National
Association, Paola, Kansas and Colorado National Bank, Colorado Springs,
Colorado, national banking association (collectively, the “Banks”) and various
nonblank subsidiaries;

 

WHEREAS, it is the common goal of the Companies and the Federal Reserve Bank of
Kansas City (the “Reserve Bank”) to maintain the financial soundness of the
Companies so that they may serve as a source of strength to the Banks;

 

WHEREAS, the Companies and the Reserve Bank have mutually agreed to enter into
this Agreement (the “Agreement”); and

 

WHEREAS, on November 19, 2008, the boards of directors of the Companies, at duly
constituted meetings, adopted resolutions authorizing and directing Connie Hart,
Chairman of the Board of Directors for Team Financial, Inc. to enter into this
Agreement on behalf of the Companies, and consenting to compliance with each and
every provision of this Agreement by the Companies and their
institution-affiliated parties, as defined in sections 3(u) and 8(b)(3) of the
Federal Deposit Insurance Act, as amended (the “FDI Act”) (12 U.S.C. §§
1813(u) and 1818(b)(3)).

 

NOW, THEREFORE, the Companies and the Reserve Bank agree as follows:

 

1

--------------------------------------------------------------------------------


 

Dividends

 

1.             (a)           The Companies shall not declare or pay any
dividends without the prior written approval of the Reserve Bank and the
Director of the Division of Banking Supervision and Regulation (the “Director”)
of the Board of Governors of the Federal Reserve System (the “Board of
Governors”).

 

                (b)           The Companies shall not directly or indirectly
take dividends or any other form of payment representing a reduction in capital
from the Banks without the prior written approval of the Reserve Bank.

 

                (c)           The Companies and their nonbank subsidiaries shall
not make any distributions of interest, principal, or other sums on subordinated
debentures or trust preferred securities without the prior written approval of
the Reserve Bank and the Director.

 

                (d)           All requests for prior approval shall be received
by the Reserve Bank at least 30 days prior to the proposed dividend declaration
date, proposed distribution on subordinated debentures, and required notice of
deferral on trust preferred securities.  All requests shall contain, at a
minimum, current and projected information on capital, earnings, and cash flow
for each of the Companies; capital, asset quality, earnings, and allowance for
loan and lease losses (“ALLL”) for each of the Banks; and identification of the
sources of funds for the proposed payment or distribution.  For requests to
declare or pay dividends, the Companies must also demonstrate that the requested
declaration or payment of dividends is consistent with the Board of Governors’
Policy Statement on the Payment of Cash Dividends by State Member Banks and Bank
Holding Companies, dated November 14, 1985 (Federal Reserve Regulatory Service,
4-877 at page 4-323).

 

Debt and Stock Redemption

 

2.             (a)           The Companies and their nonbank subsidiaries shall
not directly or indirectly incur, increase, or guarantee any debt, including
debt to shareholders, without the prior written approval of the Reserve Bank. 
All requests for prior written approval shall contain, but not be limited to, a
statement regarding the purpose of the debt, the terms of the debt, the planned
source(s) for debt repayment, and an analysis of the cash flow resources
available to meet such debt repayment.

 

                (b)           The Companies shall not, directly or indirectly,
purchase or redeem any shares of their stock without the prior written approval
of the Reserve Bank.

 

2

--------------------------------------------------------------------------------


 

Capital Plan

 

3.             Within 60 days of this Agreement, the Companies shall submit to
the Reserve Bank an acceptable written plan to maintain sufficient capital at
the consolidated organization and each of the Banks.  The plan shall, at a
minimum, address, consider, and include:

 

                (a)           The consolidated organization’s and the Banks’
current and future capital requirements, including compliance with the Capital
Adequacy Guidelines for Bank Holding Companies: Risk-Based Measure and Tier 1
Leverage Measure, Appendices A and D of Regulation Y of the Board of Governors
(12 C.F.R. Part 225, App. A and D) and the capital adequacy guidelines for each
of the Banks issued by the Banks’ appropriate federal regulator;

 

                (b)           the adequacy of the Banks’ capital, taking into
account the volume of classified credits, concentrations of credit, adequacy of
ALLL, current and projected asset growth, and projected retained earnings of
each of the Banks;

 

                (c)           the source and timing of additional funds to
fulfill the consolidated organization’s and the Banks’ future capital
requirements;

 

                (d)           supervisory requests for additional capital at the
Banks or the requirements of any supervisory action imposed on the Banks by
their appropriate federal regulator;

 

                (e)           the requirements of section 225.4(a) of Regulation
Y of the Board of Governors (12 C.F.R. § 225.4(a)) that the Companies serve as a
source of strength to the Banks; and

 

                (f)            procedures for the Companies to: (i) notify the
Reserve Bank, in writing, no more than 30 days after the end of any quarter in
which the Companies’ consolidated capital ratios or any of the Banks’ capital
rations (total risk-based, Tier 1 risk-based, or leverage) fall below the plan’s
minimum rations; and (ii) submit simultaneously to the Reserve  Bank an
acceptable written plan that details the steps the Companies will take to
increase their and the Banks’ capital ratios above the plan’s minimums.

 

Cash Flow Projections

 

4.             Within 60 days of this Agreement, the Companies shall submit to
the Reserve Bank a written statement of the Companies’ planned sources and uses
of cash for debt service, operating expenses, and other purposes (“Cash Flow
Projection”) for 2009.  The Companies shall submit to the Reserve Bank a Cash
Flow Projection for each calendar year subsequent to 2009 at least one month
prior to the beginning of that calendar year.

 

3

--------------------------------------------------------------------------------


 

Affiliate Transactions

 

5.             The Companies shall take all necessary actions to ensure that the
Banks comply with sections 23A and 23B of the Federal Reserve Act (12 U.S.C. §§
371c and 371c-1) and Regulation W of the Board of Governors (12 C.F.R. Part 223)
in all transactions between the Banks and their affiliates, including, but not
limited to the Companies.

 

Management Fees

 

6.             (a)           The Companies shall not: (i) increase any current
fee or materially modify any current written fee or service agreement or
calculation between the Companies and the Banks; or (ii) impose, levy or, in any
other manner, charge the Banks any new fees without the prior written approval
of the Reserve Bank.  All requests for prior approval shall be received by the
Reserve Bank at least 30 days prior to the proposed effective date of the change
and shall be accompanied by documentation adequate to provide the Reserve Bank
with the details of each proposed increase or new fee, including a description
of the type of services to be rendered and proposed benefits to the Banks.

 

(b)           Notwithstanding the requirements of paragraph 6(a) of this
Agreement, the Companies may continue to assess and collect fees from the Banks
without prior written approval of the Reserve Bank if such fees are assessed and
collected pursuant to the current intercompany management fee agreements in
effect on the date of this Agreement.  The Companies shall retain calculations
to support fees assessed and collected pursuant to this paragraph for subsequent
supervisory review.

 

Compliance with Laws and Regulations

 

7.             (a)           In appointing any new director or senior executive
officer, or changing the responsibilities of any senior executive officer so
that the officer would assume a different senior executive officer position, the
Companies shall comply with the notice provisions of section 32 of the FDI Act
(12 U.S.C. § 1831i) and Subpart H of Regulation Y of the Board of Governors (12
C.F.R. §§ 225.71 et seq.).

 

                (b)           The Companies shall comply with the restrictions
on indemnification and severance payments of section 18(k) of the FDI Act (12
U.S.C. § 1828(k)) and Part 359 of the Federal Deposit Insurance Corporation’s
regulations (12 C.F.R. Part 359).

 

Compliance with the Agreement

 

8.             Within 30 days after the end of each calendar quarter following
the date of this Agreement, the board of directors of Team Financial, Inc.,
shall submit to the Reserve Bank written progress reports detailing the form and
manner of all actions taken by the Companies to secure compliance with this
Agreement and the results thereof.

 

4

--------------------------------------------------------------------------------


 

Approval and Implementation of Plan

 

9.             (a)           The Companies shall submit a written capital plan
that is acceptable to the Reserve Bank within the applicable time period set
forth in paragraph 3 of this Agreement.

 

                (b)           Within 10 days of approval by the Reserve Bank,
the Companies shall adopt the approved capital plan.  Upon adoption, the
Companies shall promptly implement the approved plan, and thereafter fully
comply with it.

 

                (c)           During the term of this Agreement, the approved
capital plan shall not be amended or rescinded without the prior written
approval of the Reserve Bank.

 

Communications

 

10.           All communications regarding this Agreement shall be sent to:

 

 

(a)

Ms. Susan E. Zubradt

 

 

Vice President

 

 

Federal Reserve Bank of Kansas City

 

 

1 Memorial Drive

 

 

Kansas City, Missouri 64198

 

 

 

 

(b)

Ms. Connie Hart

 

 

Chairman of the Board

 

 

Team Financial, Inc.

 

 

8 West Peoria Street, Suite 200

 

 

Paola, Kansas 66071

 

Miscellaneous

 

                11.           Notwithstanding any provision of this Agreement,
the Reserve Bank may, in its sole discretion, grant written extensions of time
to the Companies to comply with any provision of this Agreement.

 

                12.           The provisions of this Agreement shall be binding
upon the Companies and their institution-affiliated parties, in their capacities
as such, and their successors and assigns.

 

                13.           Each provision of this Agreement shall remain
effective and enforceable until stayed, modified, terminated, or suspended in
writing by the Reserve Bank.

 

                14.           The provisions of this Agreement shall not bar,
estop, or otherwise prevent the Board of Governors, the Reserve Bank, or any
other federal or state agency from taking any other action affecting the
Companies or any of their current or former institution-affiliated parties and
their successors and assigns.

 

                15.           Pursuant to section 50 of the FDI Act (12 U.S.C. §
1831aa), this Agreement is enforceable by the Board of Governors under section 8
of the FDI Act (12 U.S.C. § 1818).

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the _21st day of November, 2008.

 

TEAM FINANCIAL, INC.

 

FEDERAL RESERVE BANK

 

 

OF KANSAS CITY

 

 

 

By:

/s/ Connie Hart

 

By:

   /s/ Susan E. Zubradt

Connie Hart

 

Susan E. Zubradt

Chairman of the Board

 

Vice President

 

 

 

 

 

 

POST BANCORP, INC.

 

TEAM FINANCIAL ACQUISITION

 

 

SUBSIDIARY, INC.

 

 

 

By:

/s/ Connie Hart

 

By:

/s/ Connie Hart

Connie Hart

 

Connie Hart

Authorized Corporate Representative

 

Authorized Corporate Representative

 

6

--------------------------------------------------------------------------------